Judgment, Supreme Court, New York County (Thomas Galligan, J., at suppression hearing; Daniel FitzGerald, J., at trial and sentence), rendered January 27, 1989, convicting defendant, after a jury trial, of robbery in the first degree, grand larceny in the fourth degree, and criminal possession of a weapon in the third degree and sentencing her, as a violent predicate felon, to concurrent indeterminate prison terms of 8 to 16 years, 2 to 4 years, and 3 Vi to 7 years, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620), the evidence was legally sufficient to sustain defendant’s guilt of robbery in the first degree beyond a reasonable doubt; nor was the verdict against the weight of the evidence (CPL 470.15 [5]). Immediately after defendant ripped a chain and pendant from a 15-month-old child’s neck, 16-year-old Thomas approached defendant, touched her on the shoulder and asked her where the chain was. Defendant responded, "What chain? I threw it back there.” She then waved an ice pick in front of Thomas and warned "Don’t fuck with me.” Contrary to defendant’s suggestion, this evidence clearly suggests that defendant used force to retain the property rather than merely to escape or defend herself (cf., People v Nixon, 156 AD2d 144, lv granted 75 NY2d 873). Concur—Ross, J. P., Rosenberger, Asch and Smith, JJ.